DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9, 12-17, 21, 24, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pique et al. (“Laser Direct-Write of Embedded Electronic Components and Circuits”)
Regarding claim 1, Pique teaches a method for producing electronic devices, the method comprising:
fixing a die (see Section 3.1, Fig. 3a-b, dies placed into trenches in substrate) that includes an electronic component with integral contacts (see Fig. 3b, and Section 3.1) to a dielectric substrate (polymer substrate, Section 3.1); and
after fixing the die, printing a conductive trace (Section 3.2) over both the dielectric substrate and at least one of the integral contacts (see Sections 3.1-3.3, Fig. 7, dies recessed so traces are bonded to die contacts through LDW), so as to create an ohmic connection between the conductive trace on the dielectric substrate and the electronic component (see Section 3.2 and 3.3).
Pique does not teach the die is disposed outside of a body of the dielectric substrate such that the die extends above a surface of the dielectric substrate.  However, Tsukada teaches that two equivalent methods of printing bonding traces to a chip are to recess the chip (Fig. 1), as taught by Pique, and to form the chip over the substrate and print the traces vertically to the top of the chip (see Fig. 3).  Additionally, Tsai teaches that traces can be printed (paragraph [0028]) over a protruding chip without the need for the resin slope of Tsukada (Tsai Fig. 6).  Finally, Zenou teaches that LIFT can be used to print vertically over the sidewall of a structure (see page 9, lines 17-20).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the method of Pique could have been combined with the methods of Tsukada, Tsai and Zenou to alternatively place the chip directly on the surface of the substrate without milling, and using a LIFT method to print the traces up the sidewalls of the chip to the contacts because this would remove the need to laser mill out recesses for every chip, and would simplify the bonding process because it would need to drill holes to access the bond sites of the chips.

Regarding claim 2, Pique in view of Tsukada, Tsai and Zenou teaches the method according to claim 1, wherein printing the conductive trace comprises ejecting droplets of a conductive material onto both the dielectric substrate and the at least one of the integral contacts (see sections 2 and 3.2, laser direct writing).

Regarding claim 3, Pique in view of Tsukada, Tsai and Zenou teaches the method according to claim 2, wherein ejecting the droplets comprises directing a pulsed laser beam to impinge on a donor film comprising the conductive material, whereby the droplets are ejected by laser-induced forward transfer (LIFT).
Pique teaches laser direct writing, but does not specifically teach that it is a LIFT method.  However, Zenou teaches that a form of LDW that can be used to deposit droplets onto a substrate (see, for example, Fig. 6).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the LDW system could have been a LIFT system because it would have been simple substitution of one known LDW system for another with predictable results.

Regarding claim 4, Pique in view of Tsukada, Tsai and Zenou teaches the method according to claim 3, wherein ejecting the droplets comprises directing the pulsed laser beam so that the droplets are ejected toward the die at an oblique angle relative to a surface of substrate (see Zenou Fig. 6).

Regarding claim 6, Pique in view of Tsukada, Tsai and Zenou teaches the method according to claim 2, wherein the die has opposing upper and lower sides (inherent), wherein the lower side is fixed to the dielectric substrate (see Fig. 3b), and wherein the at least one of the integral contacts over which the conductive trace is printed is on the upper side (see Fig. 3b).

Regarding claim 7, Pique teaches the method according to claim 6, but fails to teach wherein ejecting the droplets comprises building up a pillar from the ejected droplets alongside the electronic component from the dielectric substrate to the at least one of the integral contacts.
However, Tsukada teaches that two equivalent methods of printing bonding traces to a chip are to recess the chip (Fig. 1), as taught by Pique, and to form the chip over the substrate and print the traces vertically to the top of the chip (see Fig. 3).   Additionally, Tsai teaches that traces can be printed (paragraph [0028]) over a protruding chip without the need for the resin slope of Tsukada (Tsai Fig. 6).  Finally, Zenou teaches that LIFT can be used to print vertically over the sidewall of a structure (see page 9, lines 17-20).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the method of Pique could have been combined with the methods of Tsukada, Tsai and Zenou to alternatively place the chip directly on the surface of the substrate without milling, and using a LIFT method to print the traces up the sidewalls of the chip to the contacts because this would remove the need to laser mill out recesses for every chip, and would simplify the bonding process because it would need to drill holes to access the bond sites of the chips.

Regarding claim 9, Pique in view of Tsukada, Tsai and Zenou teaches the method according to claim 2, and comprising prior to ejecting the droplets, forming an array of holes in the dielectric substrate so as to inhibit recoil of the droplets from the dielectric substrate (see Section 3.1, Fig. 3a).

Regarding claim 10, Pique in view of Tsukada, Tsai and Zenou teaches the method according to claim 1, and comprising printing adhesive dots on the dielectric substrate by ejecting droplets of an adhesive material onto the dielectric substrate by laser-induced forward transfer (LIFT), wherein fixing the die comprises placing the die on the adhesive dots.
Pique teaches affixing the dies by using an adhesive (Section 3.1), but does not specifically teach using LIFT to form the adhesive.  However, Zenou teaches that LIFT can be used to deposit a large number of different materials.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the LIFT method could have also been used to eject the adhesive because it would have been a simple substitution of one method of adhesive placement for another, and because the LIFT system would already be in use for the package fabrication and therefore would simplify manufacturing by re-using the same system for multiple steps.

Regarding claim 11, Pique in view of Tsukada, Tsai and Zenou teaches the method according to claim 1, wherein the die has opposing upper and lower sides (inherent), wherein the lower side is fixed to the dielectric substrate (see Section 3.1), and wherein the method comprises, after the die has been fixed to the dielectric substrate, ejecting droplets of an adhesive material onto the upper side of the die by laser-induced forward transfer (LIFT).
Pique teaches depositing another adhesive material (polyimide) over the die after it is affixed, but does not specifically teach using LIFT to form the adhesive.  However, Zenou teaches that LIFT can be used to deposit a large number of different materials.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the LIFT method could have also been used to eject the adhesive because it would have been a simple substitution of one method of adhesive placement for another, and because the LIFT system would already be in use for the package fabrication and therefore would simplify manufacturing by re-using the same system for multiple steps.

Regarding claim 12, Pique in view of Tsukada, Tsai and Zenou teaches the method according to claim 1, wherein the conductive trace is printed over a locus on the dielectric substrate along which there was no conductive material prior to fixing the die (see Fig. 3 and 8).

Regarding claim 13, Pique in view of Tsukada, Tsai and Zenou teaches the method according to claim 12, wherein printing the conductive trace comprises automatically sensing a location of the at least one of the integral contacts, and printing the conductive trace responsively to the automatically- sensed location (see Fig. 1, video imaging of device prior to deposition).

Regarding claim 14, Pique in view of Tsukada, Tsai and Zenou teaches the method according to claim 1, wherein the dielectric substrate comprises a flexible foil (see section 1, flexible polymer substrate).

Regarding claim 15, Pique in view of Tsukada, Tsai and Zenou teaches the method according to claim 14, wherein the flexible foil comprises a material selected from a group of materials consisting of polymers, papers and fabrics (section 1 and 3.1, polymer).

Regarding claim 16, Pique teaches a system for producing electronic devices, the system comprising:
a placement station, which is configured to fix a die, which includes an electronic component with integral contacts, to a dielectric substrate (see section 3.1, Fig. 3a-b); and
a printing station (Fig. 1), which is configured to print a conductive trace over both the dielectric substrate and at least one of the integral contacts of the die that has been fixed to the substrate, so as to create an ohmic connection between the conductive trace on the substrate and the electronic component (see section 3.2-3.3, Fig. 8; see also discussion above with respect to claim 1).
Pique does not teach the die extends above a surface of the dielectric substrate such that the die is disposed outside of a body of the dielectric substrate.  However, Tsukada teaches that two equivalent methods of printing bonding traces to a chip are to recess the chip (Fig. 1), as taught by Pique, and to form the chip over the substrate and print the traces vertically to the top of the chip (see Fig. 3).  Additionally, Tsai teaches that traces can be printed (paragraph [0028]) over a protruding chip without the need for the resin slope of Tsukada (Tsai Fig. 6).  Finally, Zenou teaches that LIFT can be used to print vertically over the sidewall of a structure (see page 9, lines 17-20).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the method of Pique could have been combined with the methods of Tsukada, Tsai and Zenou to alternatively place the chip directly on the surface of the substrate without milling, and using a LIFT method to print the traces up the sidewalls of the chip to the contacts because this would remove the need to laser mill out recesses for every chip, and would simplify the bonding process because it would need to drill holes to access the bond sites of the chips.

Regarding claim 17, Pique in view of Tsukada, Tsai and Zenou teaches the system according to claim 16, wherein the printing station is configured to print the conductive trace by ejecting droplets of a conductive material onto both the dielectric substrate and the at least one of the integral contacts (see sections 2 and 3.2, laser direct writing).

Regarding claim 18, Pique in view of Tsukada, Tsai and Zenou teaches the system according to claim 17, wherein the printing station comprises a laser, which is configured to emit a pulsed laser beam to impinge on a donor film comprising the conductive material, whereby the droplets are ejected by laser-induced forward transfer (LIFT).
Pique teaches laser direct writing, but does not specifically teach that it is a LIFT method.  However, Zenou teaches that a form of LDW that can be used to deposit droplets onto a substrate (see, for example, Fig. 6).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the LDW system could have been a LIFT system because it would have been simple substitution of one known LDW system for another with predictable results.

Regarding claim 19, Pique in view of Tsukada, Tsai and Zenou teaches the system according to claim 18, wherein the printing station is configured to direct the pulsed laser beam so that the droplets are ejected toward the die at an oblique angle relative to a surface of the dielectric substrate (Zenou Fig. 6).

Regarding claim 21, Pique in view of Tsukada, Tsai and Zenou teaches the system according to claim 17, wherein the die has opposing upper and lower sides (inherent), wherein the lower side is fixed to the dielectric substrate (Fig. 3b, section 3.1), and wherein the at least one of the integral contacts over which the conductive trace is printed is on the upper side (section 3b, section 3.1-3.2).

Regarding claim 22, Pique teaches the system according to claim 21, but fails to teach wherein the printing station is configured to build up a pillar from the ejected droplets alongside the electronic component from the dielectric substrate to the at least one of the integral contacts.
However, Tsukada teaches that two equivalent methods of printing bonding traces to a chip are to recess the chip (Fig. 1), as taught by Pique, and to form the chip over the substrate and print the traces vertically to the top of the chip (see Fig. 3).   Additionally, Tsai teaches that traces can be printed (paragraph [0028]) over a protruding chip without the need for the resin slope of Tsukada (Tsai Fig. 6).  Finally, Zenou teaches that LIFT can be used to print vertically over the sidewall of a structure (see page 9, lines 17-20).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the method of Pique could have been combined with the methods of Tsukada, Tsai and Zenou to alternatively place the chip directly on the surface of the substrate without milling, and using a LIFT method to print the traces up the sidewalls of the chip to the contacts because this would remove the need to laser mill out recesses for every chip, and would simplify the bonding process because it would need to drill holes to access the bond sites of the chips.

Regarding claim 24, Pique in view of Tsukada, Tsai and Zenou teaches the system according to claim 17, and comprising a surface preparation station, which is configured to form an array of holes in the substrate prior to ejecting the droplets so as to inhibit recoil of the droplets from the dielectric substrate (see section 3.1, Fig. 3a).

Regarding claim 25, Pique in view of Tsukada, Tsai and Zenou teaches the system according to claim 16, wherein the printing station is configured to print adhesive dots on the dielectric substrate by ejecting droplets of an adhesive material onto the dielectric substrate by laser-induced forward transfer (LIFT), and wherein the placement station is configured to place the die on the adhesive dots.
Pique teaches affixing the dies by using an adhesive (Section 3.1), but does not specifically teach using LIFT to form the adhesive.  However, Zenou teaches that LIFT can be used to deposit a large number of different materials.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the LIFT method could have also been used to eject the adhesive because it would have been a simple substitution of one method of adhesive placement for another, and because the LIFT system would already be in use for the package fabrication and therefore would simplify manufacturing by re-using the same system for multiple steps.

Regarding claim 26, Pique in view of Tsukada, Tsai and Zenou teaches the system according to claim 16, wherein the die has opposing upper and lower sides, wherein the lower side is fixed to the dielectric substrate, and wherein the printing station is configured to eject droplets of an adhesive material onto the upper side of the die by laser-induced forward transfer (LIFT) after the die has been fixed to the dielectric substrate.
Pique teaches depositing another adhesive material (polyimide) over the die after it is affixed, but does not specifically teach using LIFT to form the adhesive.  However, Zenou teaches that LIFT can be used to deposit a large number of different materials.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the LIFT method could have also been used to eject the adhesive because it would have been a simple substitution of one method of adhesive placement for another, and because the LIFT system would already be in use for the package fabrication and therefore would simplify manufacturing by re-using the same system for multiple steps.

Regarding claim 27, Pique in view of Tsukada, Tsai and Zenou teaches the system according to claim 16, wherein the conductive trace is printed over a locus on the dielectric substrate along which there was no conductive material prior to fixing the die (Fig. 3 and 8).

Regarding claim 28, Pique in view of Tsukada, Tsai and Zenou teaches the system according to claim 27, and comprising a sensor, which is configured to automatically sense a location of the at least one of the integral contacts, wherein the printing station is configured to print the conductive trace responsively to the automatically-sensed location (Fig. 1, video imaging of device prior to deposition).

Regarding claim 29, Pique in view of Tsukada, Tsai and Zenou teaches the system according to claim 16, wherein the dielectric substrate comprises a flexible foil (section 1, flexible polymer substrate).

Regarding claim 30, Pique in view of Tsukada, Tsai and Zenou teaches the system according to claim 29, wherein the flexible foil comprises a material selected from a group of materials consisting of polymers, papers and fabrics (section 1 and 3.1, polymer).



Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pique in view of Tsukada, Tsai, Zenou, further in view of Meinders et al. (U.S. Publication No. 2015/0086705).
Regarding claim 5, Pique in view of Tsukada, Tsai and Zenou teaches the method according to claim 3, wherein ejecting the droplets comprises directing the pulsed laser beam (Fig. 6, laser 40) to impinge on a first donor film (62) comprising a first metal (Pique section 2, Zenou “Background” section) having a first melting temperature (Zenou page 9, lines 2-4) so as to form an adhesion layer on the dielectric substrate along a track of the conductive trace (see Pique section 3.2).
Pique teaches a second layer of LDW trace formation (see section 3.2), but does not specifically teach a second donor film comprising a second metal having a second melting temperature, higher than the first melting temperature, so as to build up the conductive trace over the adhesion layer.
However, Meinders teaches that a LIFT method can be used to deposit multiple layers of materials having slightly different compositions over one another for a variety of beneficial reasons (Fig. 7, paragraph [0076]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the second layer could have been a paste having a lower solvent concentration because the paste would not need to penetrate as far into the trace line, and therefore would not need to be as viscous.  This lower solvent concentration would result in a higher melting temperature and a lower shrinkage percent of the final product, improving the fill of the trace.  See Pique Section 3.2.

Regarding claim 20, Pique in view of Tsukada, Tsai and Zenou teaches the system according to claim 18, wherein the printing station comprises optics, which are configured to direct the pulsed laser beam (Zenou Fig. 6, laser 40) to impinge on a first donor film (62) comprising a first metal (Pique section 2, Zenou Background) having a first melting temperature (Zenou page 9, lines 2-4) so as to form an adhesion layer on the dielectric substrate along a track of the conductive trace (Pique Fig. 7, section 3.2).
Pique teaches a second layer of LDW trace formation (see section 3.2), but does not specifically teach a second donor film comprising a second metal having a second melting temperature, higher than the first melting temperature, so as to build up the conductive trace over the adhesion layer.
However, Meinders teaches that a LIFT method can be used to deposit multiple layers of materials having slightly different compositions over one another for a variety of beneficial reasons (Fig. 7, paragraph [0076]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the second layer could have been a paste having a lower solvent concentration because the paste would not need to penetrate as far into the trace line, and therefore would not need to be as viscous.  This lower solvent concentration would result in a higher melting temperature and a lower shrinkage percent of the final product, improving the fill of the trace.  See Pique Section 3.2.


Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pique in view of Tsukada, further in view Tsai, further in view of Zenou, Further in view of Caskey et al. (U.S. Publication No. 2009/0068790).
Regarding claim 8, Pique teaches the method according to claim 2, wherein the die has opposing upper and lower sides with lateral sides therebetween (inherent, and see Fig. 3b), wherein the lower side is fixed to the dielectric substrate (see section 3.2 and Fig. 3b), but fails to teach and wherein the at least one of the integral contacts over which the conductive trace is printed is on one of the lateral sides.
However, Tsukada teaches that two equivalent methods of printing bonding traces to a chip are to recess the chip (Fig. 1), as taught by Pique, and to form the chip over the substrate and print the traces vertically to the top of the chip (see Fig. 3).   Additionally, Tsai teaches that traces can be printed (paragraph [0028]) over a protruding chip without the need for the resin slope of Tsukada (Tsai Fig. 6).  Caskey teaches that the contact for a chip can be located on the sidewall of the cip (see Fig. 4A-F).  Finally, Zenou teaches that LIFT can be used to print vertically over the sidewall of a structure (see page 9, lines 17-20).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the method of Pique could have been combined with the methods of Tsukada, Tsai, Caskey and Zenou to alternatively place the chip directly on the surface of the substrate without milling, and using a LIFT method to print the traces up the sidewalls of the chip to the contacts because this would remove the need to laser mill out recesses for every chip, and would simplify the bonding process because it would need to drill holes to access the bond sites of the chips.

Regarding claim 23, Pique teaches the system according to claim 17, wherein the die has opposing upper and lower sides with lateral sides therebetween (inherent, and see Fig. 3b), wherein the lower side is fixed to the dielectric substrate (see section 3.2 and Fig. 3b), but fails to teach and wherein the at least one of the integral contacts over which the conductive trace is printed is on one of the lateral sides.
However, Tsukada teaches that two equivalent methods of printing bonding traces to a chip are to recess the chip (Fig. 1), as taught by Pique, and to form the chip over the substrate and print the traces vertically to the top of the chip (see Fig. 3).   Additionally, Tsai teaches that traces can be printed (paragraph [0028]) over a protruding chip without the need for the resin slope of Tsukada (Tsai Fig. 6).  Caskey teaches that the contact for a chip can be located on the sidewall of the cip (see Fig. 4A-F).  Finally, Zenou teaches that LIFT can be used to print vertically over the sidewall of a structure (see page 9, lines 17-20).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the method of Pique could have been combined with the methods of Tsukada, Tsai, Caskey and Zenou to alternatively place the chip directly on the surface of the substrate without milling, and using a LIFT method to print the traces up the sidewalls of the chip to the contacts because this would remove the need to laser mill out recesses for every chip, and would simplify the bonding process because it would need to drill holes to access the bond sites of the chips.


Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816

/SELIM U AHMED/Primary Examiner, Art Unit 2896